Title: To John Adams from C. W. F. Dumas, 28 February 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
La Haie 28e fevr. 1783.

Le Baron Dedem a échoué. Mr. Van Berkel le Bourguemaître de Rotterdam, frere du Pensionaire d’Amst. s’est présente subitement, & l’a emporté venit & vicit. C’est donc lui qui sera Minre de la Rep. en Amérique. Je viens de l’en féliciter cordialement. Vous avez ses respects. Il sera charmé de vous avoir pour compagnon de Voyage. J’ai les respectées votres des 18, 22 & 23. Je fais de mon mieux pour Mr. Weelock. Nous aurons bien soin de Mr. Votre fils. C’est tout ce que je puis Sans manquer la poste, ajouter aujourdhui au respect avec lequel je suis Monsieur / V. t. h. & t. o. servit,
Dumas
 
Translation
Sir
The Hague, 28 February 1783

Baron Dedem lost. Mr. Van Berckel, Burgomaster of Rotterdam and brother of the pensionary from Amsterdam, presented his candidacy unexpectedly and was chosen: venit and vicit. It is therefore he who will be the republic’s minister to America. I have just given him my hearty congratulations. He sends you his respects. He will be delighted to have you as a traveling companion. I have your esteemed letters of the 18th, 22d, and 23d. I am doing my best for Mr. Wheelock. We shall take good care of your son. Lest I miss the post, this is all I can add for now to the respect with which I am, sir, your very humble and very obedient servant
Dumas
